Citation Nr: 1637633	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a letter dated two days later in September 2009, the RO in Los Angeles, California notified the Veteran of that decision.  Due to the Veteran's relocation, however, jurisdiction of his appeal was subsequently transferred to the RO in Waco, Texas. 

In September 2012, the Board reopened the Veteran's claim for service connection for PTSD and remanded the issue of entitlement to service connection for a psychiatric disability, to include PTSD.  As explained by the Board in September 2012, post-service medical records show that the Veteran has been diagnosed with multiple psychiatric disabilities, to include PTSD and depression.  Thus, the issue on appeal is appropriately characterized as enlistment to service connection for a psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when a claimant makes a psychiatric disorder claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's PTSD is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for PTSD, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A specific VA regulation applies to PTSD claims.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996). 

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. § 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the Veteran perfected his appeal in February 2011, and the Board remanded the issue for further development in September 2012.  Here, therefore, the criteria that must be used are those at DSM-IV, not the DSM-V.  

With respect to the Veteran's allegations of an in-service personal assault, the Board notes that there are special considerations for PTSD claims predicated on a personal assault.  PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(5).  Id.  

Considering the claim for service connection for PTSD, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, in statements and testimony, the Veteran stated that in October 1983, shortly before his separation from service, he was leaving an Enlisted Men's Club in Portsmouth, Virginia and was attacked by a group of men, who beat him and partially bit off his left ear.  See, e.g., statements dated in February 1996, February 2007, May 2008, and May 2012 Board hearing transcript.  A VA psychiatry hospital discharge summary in September 2008 shows that the Veteran reported that during service he was involved in a bar fight in which a section of his left ear was "bitten off" during an altercation.  A VA mental health treatment record in November 2011 shows that he was thinking about trauma to his left ear and crying.  His personnel records indicate that in October 1983 he was aboard the USS Coral Sea whose home port was Norfolk, Virginia.  Thus, it is plausible that in October 1983 he was in the vicinity of Portsmouth, Virginia.  For the reasons presented above, the Veteran's statement regarding his in-service physical assault is competent, credible, and probative.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his or her personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Second, on the question of whether the Veteran has a PTSD diagnosis, there is a favorable VA opinion and an unfavorable VA opinion.  As for the unfavorable VA opinion, on VA examination in June 2013, the examiner opined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis and found that he had cocaine dependence, sustained in full remission, and personality disorder traits.  He concluded that the Veteran's psychiatric diagnosis was that of a depressive disorder.  As for the favorable VA opinion, in May 2008, during a mental health assessment, the Veteran was evaluated by a VA psychologist, who rendered a diagnosis of PTSD per the DSM-IV criteria.  VA treatment records on multiple occasions show that the Veteran had a diagnosis of PTSD.  See, e.g., May 2009, July 2011, August 2011, and February 2012 VA treatment records.  Thus, the evidence is at the very least in relative equipoise as to whether he has a diagnosis of PTSD.  

As to a psychiatric diagnosis other than PTSD, VA treatment records show that the Veteran's psychiatric disability included diagnoses of major depressive disorder, episodic cocaine dependence, and anxiety disorder.  See, e.g., VA treatment records dated in June 2011, July 2011, August 2011, February 2012, and March 2012.

Third, in May 2008 during the VA mental health assessment, the Veteran complained of nightmares due to an incident when his left ear was bitten off.  He reported he had to put up with people staring at his ear and joking about it.  The diagnosis per the DSM-IV criteria was PTSD, major depressive disorder versus dysthymia, and cocaine abuse.  The VA clinical psychologist opined that the Veteran appeared to be depressed and had PTSD from the incident with his ear being bitten half off.  
Thus, there is medical evidence of a causal nexus between the current PTSD symptomatology and the Veteran's claimed in-service stressor.  As to whether there is credible supporting evidence that a claimed in-service stressor actually occurred, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

Here, the claims file contains a medical opinion which includes a notation of the Veteran's personal assault.  Further, mental health treatment records discussed above show that the Veteran complained of his left ear being bitten off during an altercation in service.  The Board finds this medical evidence to be highly probative in corroborating the in-service personal assault.  Although this evidence is based on statements made to mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 638 F.3d at 1382.  Thus, the Veteran's allegations of an in-service personal assault have been corroborated. 

The Board recognizes that the Veteran has been diagnosed with other mental disorders as discussed above to include major depressive disorder, episodic cocaine dependence, and anxiety disorder.  As for the cocaine dependence, the Board notes that service connection may not be granted for drug abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301.  However, a veteran is not precluded from receiving compensation for drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Regardless of whether the Veteran's cocaine dependence was caused or permanently worsened by his PTSD or a psychiatric disorder other than PTSD to include major depressive disorder and anxiety disorder, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of his other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of PTSD from the other psychiatric disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to the PTSD.  Id.  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disorder for consideration in this appeal.  For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


